Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's response regarding the Obviousness-type Double Patenting Rejections are noted. No arguments against the rejections were presented and the rejections are therefore still considered proper.
Applicant’s amendments have overcome the previous 112, second paragraph rejections.
On to the 101 rejections. The Examiner appreciates the arguments made and finds them wholly reasonable. Unfortunately, the applicant is correct that it is still TC 3700 policy to reject this type of claim under 101. 
While the applicant pointed to a PTAB decision in US 12/268,247, the Examiner points to a PTAB decision in US App. No. 10/080,177 (Ex Parte Kamrava (PTAB 2012)). 
In Kamrava, the patent is generally directed toward a uterine catheter that can be used to deposit a fertilized embryo. Some of the claims also include the embryo as an element of the claim itself with "the catheter … further comprising an embryo in the distal portion." In its November 26, 2012 decision, the Patent Trials and Appeals Board (PTAB) concluded that those claims could not be patentable.
Focusing on Section 101, the board noted that an embryo is subject matter ineligible because it is a part of the human body. Further, the combination of the ineligible subject matter with the eligible subject matter catheter offers no cure. "To allow one to sidestep 35 U.S.C. §101 by simply pairing in combination patent-ineligible subject matter with patent-eligible subject matter would impermissibly exalt claim strategy (form) over claimed subject matter (substance)." As a second ground of rejection, the Board raised the new Section 33(a) of the Leahy-Smith America Invents Act. That section prohibits the patenting of "a claim directed to or encompassing a human organism."
As the Board notes, on remand to the examiner, applicant can rather easily cure the defect by claiming a catheter "adapted to hold the embryo" rather than claiming a catheter that includes the embryo. 
In this case, a recipient, a skull and a mastoid bone are subject matter ineligible because they are, or are a part of, the human body. Per above, the PTAB has held that combining the body/body part with the implant/casing would not cure this deficiency in the apparatus claims.
With regards to the 102 and 103 rejections using Daly, the Examiner is embarrassed and apologizes for his error. He inadvertently missed the foreign priority date of the current application when looking at the continuity data during initial examination. Applicant is correct that Daly does not qualify as prior art. New art rejections can be found below.
Examiner also notes that the applicant did not traverse the Examiner’s use of Official Notice with regard to the obviousness of using washers with screws. Therefore, it is taken as applicant-admitted prior art for the remainder of prosecution (See MPEP 2144.03 C.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 23-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,545,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claims 1 and 23-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,610,691. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claims 1 and 23-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11,045,655. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Specifically, “means for enclosing electronics” in claim 40 is interpreted as any casing made of any appropriate material (e.g., titanium, ceramic, non-metallic), as disclosed in par. 0063, 0077, and 0079 of the PGPUB of the current application.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for extending over and across” and “means for skull fixation” in claim 2. Both of these “means for” recitations are modified by sufficient structure in the claim for performing the claimed function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-39, 43 and 44 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 30-39, 43 and 44 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). In this case, the claim requires that a portion of the housing is “sunk into a skull of a recipient beneath a surface of the skull” thus requiring the skull as a structural limitation of the implant since the implant is required to be sunk in it at all times. The claim can be amended to recite that the casing is “configured to be sunk” to overcome the rejection. The dependent claims are rejected based on their dependency to claim 30.
Similarly, claims 43 and 44 recite that the “medical implant is implanted in the recipient”, the “means for enclosing…is partially sunk in the skull” and/or “the casing is in a bed drilled into a mastoid bone.” These recitations again require the human body to be a structural limitation of the device as it is required to be implanted within the recipient at all times. The claims can be amended to recite that the implanted is “configured to” be implanted or sunk or in a bed to overcome the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 23, 24, 26, 27 and 46 are rejected under pre-AIA  35 U.S.C. 102(a, b, e) as being anticipated by Faltys et al. (US 6,308,101, hereinafter Faltys).
Regarding claims 1, 23, 24, 27 and 46, Faltys discloses a medical implant configured to be attached to a skull of a recipient, as seen in figure 10A and 10B (Col. 18, lines 43-59). A hermetically welded casing 312+314 encloses electronics of the implant (Col. 14, lines 1-13 and Col. 18, lines 43-59). A plate 316, shown in figures 10A and 10B as a smooth flat thin piece of malleable silicone rubber, extends over and across the housing 312+314, so as to also be a “coating” (Col. 18, lines 43-59). The applicant provides no specific definition for a “plate” other than it extends over and across the implant, and may be non-metallic (page 15, lines 1-13 of the original specification). The common definition of a “plate” is that of a smooth flat thin piece of material (per Merriam-Webster) and thus the plate of Faltys meets the broadest reasonable interpretation of a “plate” using the applicant’s disclosure as guidance. Finally, a magnet 226 is located outside the casing 312+314 in an antenna coil 220 encapsulated in silicone 316 (see figures 10A and 10B and Col. 18, lines 43-59) and the medical implant is a hearing prosthesis (see abstract).
Regarding claim 26, one could detach the silicone rubber plate from the casing, if so desired by a user.
Claims 1, 24-27 and 46 are rejected under pre-AIA  35 U.S.C. 102(a, b, e) as being anticipated by Berrang et al. (US 2002/0019669, hereinafter Berrang).
Regarding claims 1, 24 and 46, Berrang discloses a medical implant configured to be attached to a skull of a recipient, as seen in figures 1, 2, 14, 17 and 18 (par. 0070). A hermetic casing 28/31 encloses electronics 18 of element 2 of the implant (par. 0079-0080). A metallic plate 27, shown in figure 2 as a smooth flat thin piece of malleable/pliable gold, extends over and across the housing 28/31 of element 2 (par. 0080-0081). The applicant provides no specific definition for a “plate” other than it extends over and across the implant, and may be metallic (page 15, lines 1-13 of the original specification). The common definition of a “plate” is that of a smooth flat thin piece of material (per Merriam-Webster) and thus the plate of Berrang meets the broadest reasonable interpretation of a “plate” using the applicant’s disclosure as guidance. Finally, a magnet is located outside the casing 28/31 in element 3 of the implant, as seen in figure 14 (par. 0063) and the medical implant is a hearing prosthesis (see abstract).
Regarding claim 25, an additional plate made of titanium may be placed over the gold plate, and thus also extends across and over the casing (par. 0023, 0069, 0080).
Regarding claim 27, the gold plate may be coated with silicone (par. 0023, 0069, 0080).
Regarding claims 30, 31, 33 and 46, an antenna coil 4 is located outside of the casing of element 2 of the implant (see figure 1). Elements 3 and 4 are flanges on opposite sides of element 2, as seen in figure 18. Berrang discloses that all elements can comprise silicone (par. 0068) and only housing sections 2 and 3 (and not coil 4) are located below a surface of the skull (par. 0070). A magnet is located outside the casing 28/31 in element 3 of the implant, as seen in figure 14 (par. 0063), element 3 including a coating of silicone (par. 0023, 0069, 0080).
Regarding claim 34, Berrang discloses the flanges are malleable/pliable, and thus are able to be conformed by finger pressure if enough pressure were applied (par, 0022).
Regarding claim 36, as seen in figures 2, 14 and 18, the flanges have respective top surfaces that extend substantially in a plane that is parallel to a plane in which a top of the casing extends.
Regarding claim 50, the gold plate of Berrang is non-detachable, as it is electrically deposited over the casing (par. 0023).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 30, 31, 33, 36, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faltys in view of Berrang.
Regarding claims 30, 31, 33, Faltys discloses a medical implant configured to be attached to a skull of a recipient, as seen in figure 10A and 10B (Col. 18, lines 43-59). A hertically welded casing 312+314 encloses electronics of the implant (Col. 14, lines 1-13 and Col. 18, lines 43-59). A magnet 226 is located outside the casing 312+314 in an antenna receiver coil 220, the magnet and coil encapsulated in silicone 316 (see figures 10A and 10B and Col. 18, lines 43-59) and the medical implant is a hearing prosthesis (see abstract). Two flanges extend from the casing on opposite sides in opposite directions (left and right), as shown below:

    PNG
    media_image1.png
    607
    373
    media_image1.png
    Greyscale

While Faltys discloses the casing is against the skull, and thus the silicone body is above the surface of the skull, Faltys is silent as to a portion of the casing being sunk below a surface of the skull. However, Berrang also discloses a medical implant attached to the skull, and thus is analogous art with Faltys. Berrang discloses sinking a portion of the housing below the surface of the skull (par. 0070). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to sink a portion 314 of the casing of Faltys below a surface of the skull as taught by Berrang in order to lower the housing profile to protect the implantee from trauma (par. 0070 for motivation) while the silicone body 316 remains located above the surface of the skull, as disclosed by Faltys.
Regarding claim 36, as seen in figures 10A and 10B, the flanges have respective top surfaces that extend substantially in a plane that is parallel to a plane in which a top of the casing extends.
Regarding claim 37, as seen in figures 10A and 10B, the flanges extend further from the longitudinal axis of the implant than the silicone 316.

Claims 28, 40-45, 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berrang.
Regarding claims 28, 40, 42, and 45, most of the rejections of claims 1 and 30 are applicable here as well. Berrang discloses that element 2, which includes the plate, may be secured to the skull with screws (par. 0022, 0089), but is silent as to the screws specifically extending through the plate. However, the plate extends across the entirety of element 2, and thus, it would be obvious to one of ordinary skill in the art at the time of the applicant’s invention that the screws would need to pass through element 2 (which includes the plate) in order to secure the element to the skull, as required by Berrang (par. 0022, 0089)
Regarding claim 41, Berrang discloses that all elements can comprise silicone (par. 0068).
Regarding claims 43 and 44, Berrang discloses that only housing sections 2 and 3 (and not coil 4) are located below a surface of the mastoid bone of the patient’s skull (par. 0070).
Regarding claim 47, an additional plate made of titanium may be placed over the gold plate, and thus also extends across and over the casing (par. 0023, 0069, 0080).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berrang in view of applicant-admitted prior art.
While Berrang are silent as to the use of washers, the Examiner took Official Notice in the last Office Action that washers are universally used with screws because they evenly distribute torque and force from the screw in order to provide better anchoring as well as protect the surfaces from damage from the screw. Since the applicant did not traverse the use of Official Notice (see MPEP 2144.03 C.), the applicant has admitted that it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify Daly to utilize washers with the screws in order to protect the skull from damage and evenly distribute the anchoring force.
Allowable Subject Matter
Claims 32, 35, 38 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action (without changing the scope of the claims) and to include all of the limitations of the base claim and any intervening claims.
Claims 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792